20-3453
     Helwing v. Michalow


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 28th day of October, two thousand twenty-one.
 4
 5   PRESENT:
 6               JON O. NEWMAN,
 7               MICHAEL H. PARK,
 8               EUNICE C. LEE,
 9                     Circuit Judges.
10   _____________________________________
11
12   TOMASZ HELWING,
13
14                          Plaintiff-Appellant,
15
16
17                    v.                                                   20-3453
18
19   DARIUSZ MICHALOW, SEBASTIAN
20   TKACZYK, WILLIAM GONZALEZ, for
21   themselves and others similarly situated who
22   were employed by East Coast Restoration &
23   Consulting Corp., Midtown Restoration, Inc.,
24   East Coast Installation & Consulting Corp., East
25   Coast Restoration & Construction Consulting
26   Corp.,
27
28                          Plaintiffs-Appellees,
29
30
 1   EAST COAST RESTORATION &
 2   CONSULTING CORP., et al.,
 3
 4                            Defendants-Appellees. 1
 5
 6   _____________________________________
 7
 8
 9   FOR PLAINTIFF-APPELLANT:                                                  Tomasz Helwing, pro se,
10                                                                             Howard Beach, NY.
11
12   FOR PLAINTIFFS-APPELLEES:                                                 LaDonna M. Lusher, Jenny
13                                                                             S. Brejt, Virginia &
14                                                                             Ambinder, LLP, New York,
15                                                                             NY.
16
17   FOR DEFENDANTS-APPELLEES:                                                 Michael M. Rabinowitz,
18                                                                             Rabinowitz & Galina,
19                                                                             Mineola, NY; James A.
20                                                                             Randazzo, Drew W. Sumner,
21                                                                             Portale Randazzo LLP, White
22                                                                             Plains, NY.
23

24          Appeal from an order and judgment of the United States District Court for the Eastern

25   District of New York (Matsumoto, J.).


26          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

27   DECREED that the order and judgment of the district court is AFFIRMED.

28          Appellant Tomasz Helwing, proceeding pro se, appeals the district court’s order and

29   judgment approving a settlement in this Fair Labor Standards Act collective action and New York

30   Labor Law class action. We assume the parties’ familiarity with the underlying facts, the

31   procedural history of the case, and the issues on appeal.

32          A class action settlement must be “fair, reasonable, and adequate.” Fed. R. Civ. P.

33   23(e)(2). We review a district court’s “factual findings relating to a settlement agreement in a


            1
                The Clerk is respectfully directed to amend the caption accordingly.
 1   class action lawsuit under the clearly erroneous standard of review,” review its interpretation of

 2   law de novo, and review its “determination that a settlement in a class action . . . is fair, reasonable,

 3   and adequate” for abuse of discretion. McReynolds v. Richards-Cantave, 588 F.3d 790, 800 (2d

 4   Cir. 2009) (cleaned up).

 5           Here, our review of the record and relevant case law reveals no error in the district court’s

 6   decision to approve the settlement. We affirm for substantially the reasons stated by the district

 7   court on the record at the fairness hearing.

 8           We have considered all of Helwing’s arguments and find them to be without merit.

 9   Helwing failed to present admissible evidence that any of the parties to the settlement, or their

10   attorneys, violated the Racketeer Influenced and Corrupt Organizations Act or otherwise engaged

11   in unethical conduct. Additionally, the Older Workers Benefit Protection Act does not apply to

12   this case, and Helwing has not demonstrated that the settlement should have been rejected for any

13   other reason. Accordingly, we AFFIRM the judgment of the district court.

14                                                   FOR THE COURT:
15                                                   Catherine O=Hagan Wolfe, Clerk of Court
16




                                                        3